Citation Nr: 0704208	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for mental stress 
secondary to left ear hearing loss. 

3.  Entitlement to service connection for residuals of total 
ossicular replacement prosthesis implant (TORP) surgery. 

4.  Entitlement to service connection for vertigo. 

5.  Entitlement to service connection for a disability 
manifested by constant drumming sound in the left ear. 

6.  Entitlement to service connection for a disability 
manifested by numbness sensation in the left ear. 

7.  Entitlement to service connection for a disability 
manifested by unusual taste sensation on the left side. 

8.  Entitlement to service connection for a disability 
manifested by sleep problems on the left side. 

9.  Entitlement to service connection for a disability 
manifested by nausea and balance problems. 

10.  Entitlement to service connection for a disability 
manifested by swollen, stuffy left ear sensation.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 2004 and May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006, the veteran submitted additional evidence in 
support of his left ear hearing loss claim.  There is no 
indication of waiver of RO jurisdiction.  To ensure that the 
appellant's procedural rights are protected, insofar as he is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, with the 
new evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  While the veteran 
indicated that the additional evidence is in support of his 
left ear claim, the Board finds that his other claims are 
related to his left ear claim.  Therefore, the RO must review 
all of the claims in light of the newly submitted evidence. 

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues of 
service connection on appeal in 
conjunction with review of the newly 
submitted evidence.  All applicable laws 
and regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


